OFFICE           ofthe    ATTORNEY GENERAL
                                                         GREG         ABBOTT




                                                       January 22,2003



The Honorable Clyde Alexander                                         Opinion No. GA-001 3
Chairman, House Conunittee on Transportation
Texas House of Representatives                                        Re: Assessment of costs and proper electorate for
P.O. Box 2910                                                         a proposal under chapter 253 ofthe Transportation
Austin, Texas 78768-2910                                              Code that a county improve a road in a
                                                                      subdivision   (RQ-0577-JC)


Dear Representative     Alexander:

        You have asked this office for an interpretation of the provisions of chapter 253 of the
Transportation Code concerning county improvements of roads in a subdivision. Specifically, you
ask whether chapter 253 of the Transportation Code allows a county to make improvements to the
unpaved part of a road running through a subdivision “based on a vote of the residents served by that
portion of the road and having the costs of the improvements assessed to only those property owners
in the portion of the subdivision served by the road.“’ Based upon the statutory language and on
prior opinions of this office interpreting the predecessor of chapter 253, we conclude that the answer
is no: (1) the statute specifically requires a vote of the property owners in the subdivision generally,
TEX. TRANSP. CODE ANN. $ 253.006 (Vernon 1999); and (2) the plain language of the statute
requires that costs be assessed “against the record owners of the real property of the subdivision.”
Id. 0 253.003(2).

         Chapter 253 of the Transportation Code, concerning improvement of subdivision roads by
a county, was originally enacted by the Seventy-first Legislature as article 6702-3 of the Revised
Civil Statutes. Act of May 28, 1989, 71st Leg., R.S., ch. 891, 1989 Tex. Gen. Laws 3900. That
statute has twice before been the subject of attorney general opinions. See Tex. Att’y Gen. Op. Nos.
DM-126 (1992), DM-204 (1993). In 1995, article 6702-3 was repealed and recodified, without
substantive change, as chapter 253 of the Transportation Code.

        Section 253 .OOl, as you note, states that the chapter “applies only to a subdivision, part of
a subdivision, or an access road in an unincorporated area of a county.” TEX. TRANSP. CODE ANN.
8 253 .OOl (Vernon 1999) (emphasis added). A commissioners court may, under the statute, propose
to improve a road in a subdivision or an access road to a subdivision and assess the costs pro rata



        ‘Letter from Honorable Clyde Alexander, Chairman, House Committee on Transportation, to Honorable John
Cornyn, Texas Attorney General at 2 (July 12,2002) (on file with Opinion Committee) [hereinafter Request Letter].




                               An Equal   Empioymrnt   Opportunity   Employer   . Printed   on Rccyclrd   Paper
The Honorable    Clyde Alexander    - Page 2        (GA-0013)




against the record owners of real property in the subdivision if the court determines that such
improvement “is necessary for the public health, safety, or welfare of the residents of the county.”
Id. 8 253.003. Notice of a proposed improvement, and of a public hearing to consider it, must be
published “at least twice in a newspaper of general circulation in the county.” Id. 9 253.004. Such
a hearing must be held “on or after the 3 1st day after the date the commissioners court publishes the
first required notice.” Id. 5 253.005. Not later than the tenth day thereafter,

                the commissioners court by certified mail shall send to each record
                owner of real property in the subdivision:

                        (1) a ballot on whether the commissioners court shall
                        order the improvement and assessment; and

                        (2) an addressed stamped envelope for the return of
                        the completed ballot to the county clerk.

                (b) The ballot must state the maximum assessment that could be
                made against each property in the subdivision if a majority of the
                votes received favor the proposition.

Id. 8 253.006 (emphasis added).

         Ballots are to be tallied “[nlot later than the 30th day after the date of the public hearing.”
Id. 0 253.007(a). If a majority favors the improvement, “the commissioners court shall order the
improvements and assess the costs of the improvements against the real property owners of the
subdivision.” Id. 8 253.007(b). On the other hand, if the proposition fails, the court may neither
order the improvements nor propose them again for a four-year period. Id. 8 253.007(c). Any road
improved under chapter 253 is a county road, and is to be maintained under county road standards.
Id. fj 253.011.

         As you explain the situation leading to your request, certain citizens of Grayson County wish
to improve an access road in their subdivision, part of which is unpaved. Those residents “who own
property along the unpaved section [of the road] would like assistance from the County in paving
the road.” Request Letter, supra note 1, at 1. However, they appear to fear that, were a proposition
for the improvement of the unpaved section to be presented to the property owners in the subdivision
generally, “the residents in the subdivision adjacent to the paved portion would have no reason to
vote for the project.” Id. Accordingly, as you put it, “[t]he residents adjacent to the unpaved portion
believe they should be allowed to vote whether they alone should bear the cost.” Id. You therefore
ask, “[d]oes Chapter 253, Transportation Code allow a county to make improvements to the unpaved
part of a road running through a subdivision based on a vote of the residents served by that portion
of the road and having the costs of the improvements assessed to only those property owners in the
portion of the subdivision served by the road?” Id. at 2.
The Honorable   Clyde Alexander     - Page 3        (GA-0013)




          Section 253.003(2) permits the commissioners court to propose that “all or part of the costs
of the improvement       [be assessed] pro rata against the record owners of the real property of
the subdivision.” TEX. TRANSP. CODE ANN. 8 253.003(2) (Vernon 1999) (emphasis added.). The
section’s intent is clear: the assessment must be against “the record owners,” not some of the record
owners, or only those record owners whose property is directly benefitted by the improvement. As
a result, the assessment cannot be limited to only those property owners whose property is improved
by the paving of the particular portion of the road.

         Further, the statutory language does not permit the restriction of the electorate you suggest.
Section 253.006(a) requires that a ballot be sent to “each record owner of real property in the
subdivision.” Id. 8 253.006(a). If a majority of the returned ballots favor the improvement and
assessment, the measure passes. See id. 9 253.007(a).

         While, as you note, the chapter generally “applies . . . to a . . . part of a subdivision,” id.   J
8 253.001, the specific provision related to elections requires that “each record holder of real
property in the subdivision ” receive a ballot. Id. 6 253.006(a) (emphasis added). The language is
straightforward: each property owner, not a select few, gets a ballot. As a result, we cannot read the
statute as you suggest to allow for the improvement of a part of a road at the wishes of a part of the
subdivision’s electorate. To reach the result the affected property owners wish, we would have to
read the provision as requiring the commissioners court to send ballots to each record owner of real
property in the affectedportion of the subdivision. We may not do so. Fitzgerald v. Advanced Spine
Fixation Sys., Inc., 996 S.W.2d 864, 867 (Tex. 1999) (court may “add words into a statutory
provision only when necessary to give effect to clear legislative intent”).

         Accordingly, the charges must be levied against the property owners in the subdivision
generally. Further, the chapter requires that any such improvement must be voted on by the record
owners of real property in the subdivision generally.
The Honorable   Clyde Alexander    - Page 4        (GA-0013)




                                        SUMMARY

                         The costs of any improvement to a road in a subdivision
                made under chapter 253 of the Transportation Code must be levied
                against the record owners of real property in the subdivision
                generally. Ballots for the election authorizing such an improvement
                must be sent to all record owners of real property in the subdivision.

                                               Very truly yours,




BARRY R. MCBEE
First Assistant Attorney General

NANCY FULLER
Deputy Attorney General - General Counsel

RICK GILPIN
Deputy Chair, Opinion Committee

James E. Tourtelott
Assistant Attorney General, Opinion Committee